DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 5,163,981) in view of Rooney et al. (US 5,922,109). 
Choi discloses a process for removing water from a glycol dehydrator by passing a wet natural gas into a counter-currently in a contacting zone of a dehydration column comprising more than 2 trays to form a dry gas and a water rich dehydration composition. The dry gas is passed through a demister prior to exiting the dehydration column at the top. A dehydrated composition (e.g., triethylene glycol) is entered the column below the demister and above the most upper trays. See figures 1 and 2; col. 1, lines 7-9 and 32-33; col. 2, lines 26-62. 
Choi does not teach that the gas dehydration composition comprising 50-70 wt. of glycol and 25-50 wt. % of glycerine, does not teach the adsorption section comprising two or more bubble trays, and does not teach that the dehydrate composition has a viscosity at 25o C or 54 Cp or more.  
Rooney teaches a dehydration composition comprising glycol and greater than 45 wt. % of glycerine as claimed. See col. 5, lines 42-44; claims 1, 25 and 26. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by utilizing a dehydration composition as suggested by Rooney because such composition is known to be effective as a dehydration composition. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by utilizing two or more bubble trays in the adsorption section because it is within the level of one of skill in the art to utilize any type   trays that results in separation including bubble trays. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by utilizing dehydrate composition has a viscosity at 25o C or 54 Cp or more because of the similarities between the Choi/Rooney dehydration composition and the claimed composition in term of glycol and glycerine. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claims 1 and 7 above, and further in view of either Laroche et al. (US 2018/0280868 A1) or Arnold et al. (US 2,988,171) 
The process of Choi is as discussed above. 
Choi does not teach the dehydration composition further comprised sodium tetraborate. 
Laroche and Arnold teaches a dehydration composition further comprising sodium tetraborate (borax) within the amount as claimed. See Arnold: col. 3, lines 54-55; col. 6, lines 4-5; Laroche: abstract; [0008] and [0019]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi/Rooney by utilizing the dehydration composition further comprising sodium tetraborate as suggested either Laroche or Arnold to enhance separation and/or inhibit corrosion. 

Response to Arguments
The argument that Rooney teaches using hydrocarbon solubility depressant as a way to prevent hydrocarbons from being dissolved in the glycol and this is a completely different purpose than in the present invention is not persuasive because Rooney teaches a dehydration composition comprising glycol and glycerine as claimed. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 
The argument that there is no support for the proposition that a person of ordinary skill in would combine the material of Rooney in the process of Choi is not persuasive because Rooney clearly teaches that a composition comprising glycol and glycerine is used as a dehydration composition. Therefore, one of skill in the art would use any effective dehydration composition in the process of Choi including the composition that is suggested by Rooney. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771